Citation Nr: 1235105	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to September 1974.  He died in March 1993.  The appellant claims as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant and her daughter previously testified in March 2010 before an Acting Veterans Law Judge seated at the RO.  That Acting Veterans Law Judge is no longer with the Board and therefore cannot participate in the adjudication of this pending claim, as required by law.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In an August 2012 letter, the appellant was offered another hearing before a current Veterans Law Judge, and she has requested another hearing.  Therefore, remand is required to afford the appellant her requested personal hearing before a Veterans Law Judge seated at the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the appellant for a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO.  The appellant should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

